Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment received June 17, 2022 (“Amendment”) has been entered.

Response to Arguments
Applicant’s arguments with respect to Claims 1-12 are rejected under 35 U.S.C. §§ 102 and 103 as allegedly being unpatentable over Shinyashiki in view of Xiaogeng have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
It is also noted, a 112)b) rejection noted below is due to the amendment to claim 10. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 10 recites in part, “a first interval…a second interval…” It is unclear to the examiner, what is meant by the first and second interval with respect to the claimed limitations. The specification does not further explain how the terms first/second interval is differentiated compared to the term “interval.” The specification describes interval, however does not specify a specific definition which would further explain a first/second interval. Examiner has interpreted this to be either a break/space in between  the first pole and second pole. If Applicant disagrees with this interpretation, they may provide additional support to further explain what is meant by first/second interval. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20190013507A1 (Shinyashiki) in further view of US20130040178A1 (Lim)

Regarding claim 1, Shinyashiki teaches a stack type battery [abs]. Please refer to the annotated fig. below to illustrate the claimed structural elements taught by Shinyashiki :
a battery, comprising: 
a housing; 
a cover plate located at an end of the housing, the cover plate having a first side region and a second side region arranged in a lateral direction or a longitudinal direction of the cover plate; 
a terminal disposed on the cover plate, a part of the terminal being located in the first side region, and another part being located in the second side region; 
a first pole core [#21; i.e. single plate cells; 0031] located in the housing, the first pole core corresponding to a position of the first side region, the first pole core having a first tab [#24a; lead; 0046], and at least one part of the first tab extending in a direction from the first side region to the second side region and being connected to at least one part of the terminal; and 
a second pole core [#21; i.e. single plate cells; 0031]  located in the housing, the second pole core corresponding to a position of the second side region, the second pole core having a second tab [#24b, i.e. lead, 0046] and at least one part of the second tab extending in a direction from the second side region to the first side region and being connected to at least another part of the terminal.  

Shinyashiki is silent with respect to wherein the at least one part of the first tab and the at least one part of the second tab are arranged to abut against each other or to overlap with each other.  Lim teaches rechargeable battery [abs]. Lim teaches wherein the at least one part of the first tab and the at least one part of the second tab are arranged to abut against each other or to overlap with each other [fig. 1; 0088]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shinyashiki in view of Lim and have the tabs overlap one another as doing so would form a high-voltage rechargeable battery [0096].




    PNG
    media_image1.png
    696
    829
    media_image1.png
    Greyscale

Regarding claim 2, Shinyashiki teaches, wherein the terminal comprises: 
a plate-like body disposed on a surface that is of the cover plate and that faces the first pole core and the second pole core, one part of the plate-like body being located in the first side region, another part being located in the second side region, the first tab being connected to at least one part of the plate-like body, and the second tab being connected to at least another part of the plate-like body [illustrated above; 0039]; and 
a columnar body [#30p, depicted above] connected to the plate-like body and passing through the cover plate to protrude from a surface that is of the cover plate and that faces away from the first pole core and the second pole core.  

Regarding claim 3, Shinyashiki teaches wherein the first side region and the second side region are arranged along the lateral direction of the cover plate and are delimited by a lateral center line of the cover plate [illustrated below], and the plate-like body is evenly distributed in the first side region and the second side region.  

    PNG
    media_image2.png
    696
    837
    media_image2.png
    Greyscale


Regarding claim 4, Shinyashiki teaches wherein a surface that is of the plate-like body and that faces the first pole core and the second pole core constitutes a mounting plane, the at least one part of the first tab being parallel to the mounting plane and connected to the mounting plane, and the at least one part of the second tab being parallel to the mounting plane and connected to the mounting plane [illustrated in fig. 5; 0045].  

    PNG
    media_image3.png
    342
    440
    media_image3.png
    Greyscale

Regarding claim 5, Shinyashiki teaches wherein the first tab comprises: 
a first connecting portion extending from the first pole core in a direction away from the second pole core [illustrated below]; 
a first bending portion connected to the first connecting portion and being be bent from in the direction away from the second pole core [illustrated below]; and 
a first mounting portion being the at least one part of the first tab and connected to the first bending portion and extending in the direction toward the second pole core, the first mounting portion being parallel to the mounting plane and connected to the mounting plane [illustrated below].  

    PNG
    media_image4.png
    329
    466
    media_image4.png
    Greyscale

Regarding claim 6, Shinyashiki teaches wherein the second tab comprises: 
a second connecting portion extending from the second pole core in a direction away from the first pole core [illustrated below]; 
a second bending portion connected to the second connecting portion and being bent from in the direction away from the first pole core to in a direction toward the first pole core [illustrated below]; and 
a second mounting portion being the at least one part of the second tab and connected to the second bending portion and extending in the direction toward the first pole core, the second mounting portion being parallel to the mounting plane and connected to the mounting plane [illustrated below].  

    PNG
    media_image5.png
    361
    466
    media_image5.png
    Greyscale



Regarding claim 8, Shinyashiki teaches wherein the at least one part of the first tab and the terminal are connected by laser welding, ultrasonic welding, or riveting [0045; welding].  

Regarding claim 9, Shinyashiki teaches wherein the at least one part of the second tab and the terminal are connected by laser welding, ultrasonic welding, or riveting [0045; welding].  

Regarding claim 10, Shinyashiki teaches, wherein the first pole core has a first positive tab [#22] and a first negative tab [#23] disposed at a first interval along a length direction of the first pole core: the second pole core has a second positive tab [#22] and a second negative tab [#23] disposed at a second interval along a length direction of the second pole core: the battery comprises a positive terminal [#30p] and a negative terminal [30n], the first positive tab and the second positive tab are connected to the positive terminal, and the first negative tab and the second negative tab are connected to the negative terminal [illustrated in fig. 2a and Fig. 2b].  The first and second intervals are illustrated by the double sided arrow above in claim 3, which is a break between the first/second poles, respectively. 

Regarding claim 11, Shinyashiki teaches a battery pack, comprising: the battery according to claim 1 [0001; stack type battery].  

Claims 2-6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20190013507A1 (Shinyashiki) further in view of US20130040178A1 (Lim) and WO2011060980A1 (Xiaogeng).

Regarding claim 2, modified Shinyashiki the battery according to claim 1 and Shinyashiki teaches, wherein the terminal comprises: 
a plate-like body disposed on a surface that is of the cover plate and that faces the first pole core and the second pole core, one part of the plate-like body being located in the first side region, another part being located in the second side region, the first tab being connected to at least one part of the plate-like body, and the second tab being connected to at least another part of the plate-like body [illustrated above in claim 1; 0039]; and 
Shinyashiki is silent with respect to a columnar body connected to the plate-like body and passing through the cover plate to protrude from a surface that is of the cover plate and that faces away from the first pole core and the second pole core.  
Xiaogeng teaches a battery cell used in vehicle [0007]. Xiaogeng teaches a columnar body connected to the plate-like body and passing through the cover plate to protrude from a surface that is of the cover plate and that faces away from the first pole core and the second pole core [illustrated below in fig. 1; #30; 0007].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery cell of Shinyashiki in view of Xiaogeng and incorporate the terminals in a columnar body type structure as the battery cell would have a flat design and would meet the installation space requirements in an improved manner [0010]. 


    PNG
    media_image6.png
    483
    429
    media_image6.png
    Greyscale




Regarding claim 3, Shinyashiki teaches wherein the first side region and the second side region are arranged along the lateral direction of the cover plate and are delimited by a lateral center line of the cover plate [illustrated below], and the plate-like body is evenly distributed in the first side region and the second side region.  

    PNG
    media_image2.png
    696
    837
    media_image2.png
    Greyscale


Regarding claim 4, Shinyashiki teaches wherein a surface that is of the plate-like body and that faces the first pole core and the second pole core constitutes a mounting plane, the at least one part of the first tab being parallel to the mounting plane and connected to the mounting plane, and the at least one part of the second tab being parallel to the mounting plane and connected to the mounting plane [illustrated in fig. 5; 0045].  

    PNG
    media_image3.png
    342
    440
    media_image3.png
    Greyscale

Regarding claim 5, Shinyashiki teaches wherein the first tab comprises: 
a first connecting portion extending from the first pole core in a direction away from the second pole core [illustrated below]; 
a first bending portion connected to the first connecting portion and being bent from in the direction away from the second pole core to in a direction toward the second pole core [illustrated below]; and 
a first mounting portion being the at least one part of the first tab and connected to the first bending portion and extending in the direction toward the second pole core, the first mounting portion being parallel to the mounting plane and connected to the mounting plane [illustrated below].  

    PNG
    media_image4.png
    329
    466
    media_image4.png
    Greyscale

Regarding claim 6, Shinyashiki teaches wherein the second tab comprises: 
a second connecting portion extending from the second pole core in a direction away from the first pole core [illustrated below]; 
a second bending portion connected to the second connecting portion and being bent in a direction away from of the first pole core to in a direction toward the first pole core [illustrated below]; and 
a second mounting portion being the at least one part of the second tab and connected to the second bending portion and extending in the direction toward the first pole core, the second mounting portion being parallel to the mounting plane and connected to the mounting plane [illustrated below].  

    PNG
    media_image5.png
    361
    466
    media_image5.png
    Greyscale



Regarding claim 12, Shinyashiki is silent with respect to an electric vehicle, comprising: the battery pack according to claim 11. Xiaogeng teaches a battery cell used in vehicle [0007]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery cell of Shinyashiki in view of Xiaogeng and incorporate the battery in a vehicle as the battery cell would have a flat design and would meet the installation space requirements in an improved manner [0010]. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARIKA GUPTA whose telephone number is (571)272-9907. The examiner can normally be reached 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.G./Examiner, Art Unit 1729  

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729